Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 1 of 8 Page ID #:561




   1 Guy C. Nicholson (State Bar No. 106133)
       gnicholson(a~b~rfirm.com
     Carl Alan Roth (State Bar No. 151517)
   J   croth(a~b~rfirm.com
     BROWNE GEORGE ROSS LLP
   4
     2121 Avenue ofthe Stars, Suite 2800
   5 Los Angeles, California 90067
     Telephone:(310)274-7100
   6
     Facsimile: (310)275-5697
   7
     Attorneys for Defendant and Cross-
   8 Defendant Labrador Entertainment, Inc.
   9
  10                        UNITED STATES DISTRICT COURT
  11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 BEATBOX MUSIC,PTY,LTD.,                     Case No. 2:17-cv-6108-MWF(JPRx)
  14                                             The Hon. Michael W. Fitzgerald
             Plaintiff,                          Courtroom SA
  15     vs.
  16 LABRADOR ENTERTAINMENT,                     DEFENDANT/CROSS-DEFENDANT
                                                 LABRADOR ENTERTAINMENT,
  17 INC., DBA SPIDER CUES MUSIC                 INC.'S MEMORANDUM RE
     LIBRARY,a California corporation,           STATUS OF THE NEW ZEALAND
  18
                Defendants.                      MATTER
  19
                                                 Date: N/A
  20 MICHAEL COHEN,an individual,
                                                 Time: N/A
  21               Cross-Complainant,            Courtroom: SA
  22        vs.                                  Trial Date:        March 19, 2019
                                                 Cross-Claim Filed: November 21 2017
  23 LABRADOR ENTERTAINMENT
                                                 Action Filed:      August 17, 2017
     INC., DB/A SPIDER CUES MUSIC
  24
     LIBRARY,a California Corporation,
  25           Cross-Defendant.
  26
  27
  28
                                                            Case No. 2:17-cv-6108-MWF(JPRx)
                  DEFEIYDAIYT/CROSS-DEFENDANT LABRADOR ENTERTAINMENT,INC.'S
                      MEMORANDUM RE STATUS OF THE 1VEW ZEALAND MATTER
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 2 of 8 Page ID #:562




                   Labrador Entertainment, Inc.("Labrador") files this memorandum in response
   2 ~ to the Court's January 16, 2019 request that the parties describe the procedural
   3 ~ posture and forecast of the related New Zealand Action.
   4               The New Zealand Action Has Been Bifurcated As the parties have
   5 ~ explained, the infringement and indemnification portions of the New Zealand Action
   6 have been bifurcated. That bifurcation was described in New Zealand in a document
   7 ~ signed by Beatbox's New Zealand counsel as follows:
   8                     The applicants seek an order that the indemnity claims, being all of
                         the defendants'(NZNP's]claims against the third parties
   9                     [includin Beatbox], the third parties claims against other third
                         parties, t~e fifth third party's [Beatbox's] claims a ainst the fourth
  10                     party [Labrador] and the fourth party's [Labrador's claims against the
                         fifth party [Cohen], be tried se arately from and after~udgment on the
  11                     plaintiffs claim against the defendants.

  12               This Case Parallels The Second Phase Of The New Zealand Case. Neither
  13 ~ Cross-Complainant Michael Cohen nor Plaintiffs Beatbox Music, Pty., Ltd. dispute
  14 the parallels between this case and the indemnity portions of the New Zealand
  15 ~ Action. In particular, they do not dispute that both cases:
  16               •     involve Beatbox, Labrador, and Cohen;
  17               •     arise out the April 2009 Agreement and the February 2008 Agreements;
  18               •     involve the same witnesses: Peter Baker, Nikki Martin, Michael Cohen,
  19                     and Noel Webb;
  20               •     involve the same documents: and,
  21               •     assert the same contract and indemnity claims.
  22               New Zealand Is The More Convenient Forum. And, in fact, Labrador has
  23 ~ shown that all of the parties and witnesses, besides the Cohen and Webb, reside in
  24 Oceania:
  25               •     Beatbox and Peter Baker are in Pennant Hills, Australia;
  26
  27         The orders and briefing quoted in this memorandum are attached to the Robert
       Stewart Affidavit filed in support of Labrador's Motion To Stay.
  28
       1192316.1                                     _ j_             Case No. 2:17-cv-6108-MWF(JPRx)
                        DEFENDANT/CROSS-DEFENDANT LABRADOR ENTERTAINMENT,INC.'S
                            MEMORANDUM RE STATUS OF THE NEW ZEALAND MATTER
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 3 of 8 Page ID #:563




                   •     Greg Hamilton and the New Zealand National Party, the alleged
   2                     infringer, are headquartered in New Zealand;
   3               •     The advertising agency that licensed the allegedly infringing music
   4                     video —Stan 3 — is located in Taupo, New Zealand;
   5               •     The New Zealand licensee of"Eminem Esque" —Sale —and Amcos NZ
   6                     which provided the license to sale are headquartered in Auckland, New
   7                     Zealand;
   8               •     The Australian licensor who licensed "Eminem Esque" to Amcos NZ —
   9                     Amcos — is headquartered in Sydney, Australia.
  10               Beatbox Has Already Insisted That New Zealand Is The Proper Forum.
  11 In rendering its decision on the jurisdictional motion, the court emphasized that
  12 Beatbox had argued that the Apri12009 Agreement was to be wholly or in part
  13 performed in New Zealand. Indeed, Beatbox added in its argument to the New
  14 Zealand courts:
  15                     that New Zealand is the appropriate forum because it is compellingly
                         so for all aspects of the dispute between all other parties, and because
  16                     its claim against Labrador is so closely connected with the dispute
                         involving all the other parties. The alternative would require
  17                     Beatbox to defend its position without recourse to the party whose
                         warranty and indemnity it relied on. Beatbox would also be subaect to
  18                     the risks created by pursuin its claim to contribution or indemnity for
                         the adverse consequences o~ its reliance on the warranty and
  19                     indemnity in subsequent litigation in another jurisdiction. The risks in
                         that sequential determination would be greater if(in all respects
  20                     without prejudice to its denials) Beatbox was persuaded to contribute
                         to a settlement of the overall proceeding, and then sought recovery of
  21                     a contribution to that sum in subsequent proceedings in California.
  22               In light ofthese arguments by BeatBox, the New Zealand court found that:
  23                     [o]nce the character of the dispute between Beatbox and Labrador is
                         treated as wider than the narrow issue of whether Eninem Esque was
  24                     covered by the warranty and indemnity at the relevant time, I am
                         satisfied that New Zealand is the appropriate forum for the trial of
  25                     the present dispute. The appropriateness of the forum
                         substantially outweighs the additional imposition of expense and
  26                     inconvenience that will be caused for Labrador. I have reached
                         this view appreciating the reluctance the Court should have to assert
  27                     its jurisdiction over a foreign entity.
  28               In the context of that jurisdictional dispute, Beatbox argued that:
       iinzsib i                                       _2_               Case No. 2:17-cv-6108-MWF (JPRx)
                        DEFENDANT/CROSS-DEFENDANT LABRADOR ENTERTAINMENT,INC.'S
                            MEMORANDUM RE STATUS OF THE NEW ZEALAND MATTER
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 4 of 8 Page ID #:564




   1                     Issues that go to the heart of Beatbox's claim against Labrador will
                         be ventilated in this proceeding whether Labrador is J'oined or not.
   2                     These issues include infringement and damages. If Labrador is not
                         joined, it and Beatbox will face the economically and practically
   3                     ~neffic~ent prospect of having to re-litigate the same issues in
                         California s Courts."
   4
   5                The Status Of The New Zealand Action. Attached hereto as Exhibit A is a
   6 ~ letter from Labrador's New Zealand counsel, Robert Stewart, explaining the status of
   7 the New Zealand matter.
   0                The California Case Should Remain Stayed Pending Resolution Of The
       ~ Second Phase Of The New Zealand Action. Cross-complainant Michael Cohen's
  ~TI~ ~ and Plaintiffs Beatbox Music, Pty., Ltd.'s liability will be determined by the indem-
       nity claim portion of the New Zealand Action: (1)Beatbox's liability is predicated
  12 on a finding that it must indemnify the infringement claim defendant — NZNP — or
  13 other third parties participating in the New Zealand Action; and (2)Cohen's liability
  14 cannot and will not be fully determined until final judgments are entered in both the
  15 infringement and the indemnification portions of the New Zealand Action.
  16                In sum, this action should remain stayed. We also recommend that the Court
  17 ~ conduct a Status Conference on July 1, 2019 to ascertain whether the appellate
  18 process in New Zealand is concluded and whether any progress towards settlement
  19 has been made in New Zealand.
  20
  21 ~ Dated: January 30, 2019                   Respectfully submitted,
  22
  23                                                        /s/ Carl Alan Roth
                                                                Carl Alan Roth
  24
  25
  26
  27
  28
        ~~~?~16 ~                                     _3_              Case No. 2:17-cv-6108-MWF (JPRx)
                         DEFENDANT/CROSS-DEFENDANT LABRADOR ENTERTAINMENT,INC.'S
                             MEMORANDUM RE STATUS OF THE NEW ZEALAND MATTER
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 5 of 8 Page ID #:565
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 6 of 8 Page ID #:566




                                                                                              Robert Stewart
                                                                                              Barristei-
                                                                                              ,
                                                                                              i ~ .
                                                                                              e
                                                                                                  _.
      28 January 2019                                                                         W        ~



      Browne George Ross LLP
      2121 Avenue of the Stars., Suite 2800
      Los Angeles
      California 90067
      USA

      For: Carl A Roth



      NEW ZEALAND LITIGATION INVOLVING LABRADOR ENTERTAINMENT INC

       set out below an update in relation to the New Zealand litigation involving our mutual client, Labrador
      Entertainment, Inc ("Labrador"). As you know, I represent Labrador in the current New Zealand
      litigation.' I am aware that Labrador is being sued by Beatbox Music Pty Ltd ("Beatbox") in California in
      relation to what are essentially the same issues between Beatbox and Labrador that arise in the New
      Zealand litigation. I also understand that the proceeding in California is currently stayed. You have
      requested an update from me in relation to the New Zealand litigation..

      As you know, following atwo-week trial in May 2017, on 25 October 2017 the New Zealand High
      Court issued its judgment in the proceeding brought by the owners of copyright in the musical work
      "Lose Yourself" (collectively referred to as "Eight Mile") against the New Zealand National Party and
      others. Eight Mile alleged the National Party had infringed its copyright in the work through the use of
      production music in a National Parry election advertisement. The production music (described as a
      "sound-alike" called Eminem Esque) was composed by Michael Cohen and supplied. to the National
      Parry through a number of third parties. Our mutual client, Labrador Entertainment Inc was one of
      those third parties. It acquired the rights to Eminem Esque from Mr Cohen and subsequently licensed
      the use of the work in Australia and New Zealand to Beatbox. Beatbox registered the work with the
      centralized copyright collecting society in the territory, AMCOS (Australasian Mechanical Copyright
      Owners Society Ltd), which in turn supplied the work to the creative agencies that synchronised
      Eminem Esque into the National Party's election advertisement.

      At paragraph [6] of the High Court judgment, the judge described the procedural situation as follows:

              This proceeding is being heard in two parts. The first is a hearing to determine the liability of the
              National Party and the quantum of damages, if any. The second concerns a separate hearing to
              determine third party liability, if any. This decision deals with the first hearing only, namely, the
              issues of liability and quantum against the National Parry as the alleged publisher of the infringing
              work. The third party liability hearing awaits the outcome of this trial.

      The National Party had joined the creative agencies to the proceeding as third parties. The creative
      agencies had joined AMCOS to the proceeding. AMCOS then joined Beatbox to the proceeding.
      Beatbox then joined Labrador to the proceeding and finally Labrador joined Mr Cohen to the
      proceeding. In the New Zealand proceeding Beatbox claims it has a right to be indemnified for any
      third party liability by virtue of its licensing agreement with Labrador. Labrador claims it has a right of
      indemnification from Mr Cohen pursuant to a warranty as to originality it received from Mr Cohen when
      it acquired Eminem Esque.
                                                                                             Shortland Chambers
                                                                                             Lrvrl 13, 70 ShnrUand SU ~r1
                                                                                             Auckl~mcl 7010. New Zealann
                                                                                             PO Bnx 4338. Shortland Sheet
                                                                                             Aur_I~I~~~,u i 140, NFw Zealand
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 7 of 8 Page ID #:567




      Accordingly, issues of liability between the various third parties, including Beatbox, Labrador and Mr
      Cohen, are to be determined at the second hearing. For reasons that follow, that hearing has yet to
      take place.

      The High Court judgment concluded that the National Party's use of Eminem Esque in its election
      advertisement was an infringement of copyright in "Lose Yourself" and awarded Eight Mile damages of
      NZ$600,000 plus interest (at the rate of 5% calculated from 28 June 2014, which was the date the
      election advertisement containing Eminem Esque was made public, to the date of payment).

      The National Party subsequently appealed the High Court judgment to the Court of Appeal on the
      issue of quantum of damages only. No substantive steps were taken by any of the third parties in the
      New Zealand proceeding while the judgment was under appeal.

      Following a hearing in July last year the New Zealand Court of Appeal released its judgment on 18
      December 2018. The Court of Appeal reduced the damages awarded by the High Court from
      NZ$600,000 to NZ$225,000.

      Judgments of the New Zealand Court of Appeal may be appealed to the Supreme Court by leave. The
      Supreme Court is New Zealand's highest court and therefore there is no right of appeal beyond the
      Supreme Court. The relevant rules of procedure provide that Eight Mile has 20 working days to file an
      application for leave to appeal should it wish to appeal the Court of Appeal's judgment. As a result of
      the summer vacation and other holidays, that 20 working day period does not expire until 8 February
      2019. Accordingly, it is highly unlikely that any of the third parties will take any steps towards the
      second part of the High Court proceeding (to determine third party liability) until it is known whether
      Eight Mile intends to apply for leave to appeal to the Supreme Court.

      If Eight Mile does not apply for leave to appeal, then I would expect the National Party will pay the
      damages, interest and costs awarded against it and then seek to recover that sum from the third
      parties. I would also expect the lawyers acting for the various third parties to commence discussions
      regarding their respective liability for and level of contribution to the total sum sought so that a global
      settlement between the National Parry and the third parties can be achieved on best possible terms for
      all. My hope is that the National Party and the third parties will all agree to mediate the dispute, which
      will avoid the cost and inherent uncertainty of litigation. I spoke to counsel for the National Party
      yesterday and he agreed that a mediation of the remaining third parry issues was the best way forward.
      If an agreement to mediate can be reached, then I would expect a mediation could take place
      reasonably promptly, within the next three months or so, If there is no agreement, then the fallback
      position i5 part two of the original litigation.

      In my opinion, based on my knowledge of the High Court proceeding and experience of the High
      Court allocating trial dates, it is unlikely that the second part of the High Court hearing will be heard this
      year. Even if the third parties complete any additional interlocutory matters that may be required
      promptly, it is unlikely that the High Court in Wellington will be able to accommodate atwo-week trial
      before 2020.

      If Eight Mile does apply for leave to appeal, that application is likely to be on the papers and should be
      determined within approximately three months of being filed. If leave is granted, the substantive
      appeal is unlikely to be heard until the last quarter of this year. If there is an appeal to the Supreme
      Court, then I consider it unlikely that any of the third parties will take. any further steps in the New
      Zealand proceeding until the outcome of that appeal process is known.

      Please let me know if you need any further information.




                                                            2
Case 2:17-cv-06108-MWF-JPR Document 69 Filed 01/30/19 Page 8 of 8 Page ID #:568




      Yours sincerely




            I



      Robert Stewart
      Barrister



      ' Eight Mile Style LLC & Anor v The New Zealand National Party &Ors, CIV-201 4-485-1 1 220, Wellington HC
